Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-22-00007-CV

                                       Patricia SKELTON,
                                             Appellant

                                                 v.

                                        Guy James GRAY,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16416A
                       Honorable Albert D. Pattillo, III, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s Order of Dismissal is
REVERSED, and the cause is REMANDED to the trial court with instructions that the trial court
reinstate the matter on the court’s active docket.

       It is ORDERED that appellant recover her costs of appeal from appellee.

       SIGNED November 2, 2022.


                                                  _____________________________
                                                  Beth Watkins, Justice